Per Curiam.

The information was not rendered invalid by misspelling a word (Code Crim. Pro., § 684). The sentence was not excessive in view of defendant’s record. No showing was made which would warrant granting his motion for leave to withdraw his plea of guilty and enter a plea of not guilty.
The attack on the information for failure to contain the signature of the district attorney seems to arise from the misconception that the district attorney must sign an information in the Magistrate’s Court. Where a magistrate sits as a Court of Special Sessions, on consent of the defendant, the trial may be had on the information or complaint before the magistrate, made by a complainant not the district attorney, and need not take the form of an information for Special Sessions signed by the district attorney (N. Y. City Crim. Cts. Act, § 131; People v. Wickes, 172 N. Y. S. 164).
The judgment and the order appealed from should be affirmed.
Martin, P. J., Cohn, Callahan, Peck and Van Voorhis, JJ., concur.
Judgment and order unanimously affirmed.